DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (WO2014091544A1) as cited in IDS dated 3/11/21 with citations from machine translation provided with this Office Action,  further in view of Yasui et al. (US 2009/0110945) as cited in IDS dated 3/11/21.
Regarding claim 1, Hori discloses an electrode lead wire member (18, Figs. 1 & 4) comprising: a derivation portion consisting of metal and extending in one direction(lead-out part 21, Fig. 4, [0020]); a surface-treated layer formed, at said derivation portion, on a surface of said derivation portion(corrosion resistant thin film coating layer 22, Fig. 4, [0020], [0022]); and a sealing film provided in contact with said surface-treated layer(sealant layer 23, Fig. 4, [0020]), wherein said sealing film has an adhesive resin layer in contact with said surface-treated layer(heat-adhesive polyolefin resin [0021]), said adhesive resin layer contains a polyolefin resin having an epoxy group ([0021]),  a maleic anhydride modified polyethylene film, or a polyethylene film modified with glycidyl methacrylate([0026]),  said surface-treated layer has an acidic group(fluorides such as hydrofluoric acid [0023]), but does not disclose said adhesive resin layer contains modified polyolefin having a carbodiimide group, and said modified polyolefin having a carbodiimide group is obtained by reacting polyolefin having a group reactive with a carbodiimide group and a carbodiimide group-containing compound in the presence of unmodified polyolefin.  The instant claim includes a recitation describing the manner in which the modified polyolefin having a carbodiimide group is formed: by reacting polyolefin having a group reactive with a carbodiimide group and a carbodiimide group containing compound in the presence of unmodified polyolefin. Said recitation appears to be product by process language. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. MPEP 2113.  
	Yasui teaches an adhesive (D), i.e., a carbodiimide modified polyolefin adhesive is obtainable by allowing a polyolefin (A) having a group capable of reacting with a carbodiimide group to react with a carbodiimide group-containing compound (B) in the presence of an unmodified polyolefin (C) (abstract). Yasui teaches the use of the adhesive provides a laminate of a polar resin (F) and a polyolefin (G) having excellent interlaminar adhesive force both under a room temperature atmosphere and under a high temperature atmosphere(abstract).   Yasui teaches the compound (a) having a group capable of reacting with a carbodiimide group comprises a compound having an active hydrogen-containing group reactive with a carbodiimide group, such as compounds having a group derived from carboxylic acid, amine, alcohol or thiol([0017]).  Yasui teaches the polar resin (F)  is a polymer, which has active hydrogen having reactivity with a carbodiimide group present in the adhesive (D) and has a group derived from carboxylic acid, amine, alcohol or thiol([0060]).  
	It would have been obvious to one of ordinary skill in the art to use the carbodiimide modified polyolefin based adhesive of Yasui in the sealant layer of Hori to react and firmly bond the acidic groups of the corrosion resistant film coating with the carbodiimide groups in the sealant layer in order to provide excellent adhesive force both under a room temperature and under a high temperature atmosphere.
Regarding claim 2, modified Hori discloses all of the claim limitations as set forth above. Modified Hori further discloses said sealing film only includes said adhesive resin layer(Hori [0009]).
Regarding claim 3, modified Hori discloses all of the claim limitations as set forth above. Modified Hori further discloses in said sealing film, said adhesive resin layer, a substrate layer, and a second adhesive resin layer are laminated in that order(Hori [0021]).
Regarding claim 4, modified Hori discloses all of the claim limitations as set forth above. Modified Hori further discloses a resin constituting said substrate layer is one or more selected from the group consisting of  polypropylene, and polyethylene(Hori [0021]).
Regarding claim 5, modified Hori discloses all of the claim limitations as set forth above. Modified Hori further discloses  comprising one pair of sealing films holding said derivation portion(Hori, sealant layer 23 laminated on lead out part 21, Fig. 4B, abstract), wherein in said one pair of sealing films, adhesive resin layers face and come in contact with each other, and simultaneously come in contact with a whole circumference in a circumferential direction of said derivation portion to cover said derivation portion(Hori, Fig. 4B, [0022]).
Regarding claim 6, modified Hori discloses all of the claim limitations as set forth above. Modified Hori discloses a battery comprising the electrode lead wire member with the sealing film according to claim 1(Hori, lithium ion battery 17, Fig. 1, [0019]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724